Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of August 12,
2010, by and between Inspire Pharmaceuticals, Inc. (together with its successors
and assigns, “Inspire” or the “Company”), and Charles Johnson (“Executive”).

R E C I T A L S

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company as the Company’s Executive Vice President of Research
and Development and Chief Medical Officer.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and conditions herein, and other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the parties hereby agree as
follows:

A G R E E M E N T

1. Employment and Term. The Company hereby agrees to employ Executive and
Executive hereby accepts employment by the Company on the terms and conditions
hereinafter set forth. Executive’s term of employment by the Company under this
Agreement (the “Term”) shall commence on September 15, 2010 or such earlier date
as the parties may mutually agree (the “Effective Date”) and continue through
December 31, 2015; provided, however, that the Term shall thereafter be
automatically extended for unlimited additional one-year periods unless, at
least three months prior to the then-scheduled date of expiration of the Term,
either (a) the Company gives notice to Executive that it is electing not to so
extend the Term or (b) Executive gives notice to the Company that he is electing
not to so extend the Term. Notwithstanding the foregoing, the Term may be
earlier terminated in strict accordance with the provisions of Section 5 below,
in which event Executive’s employment with the Company shall expire in
accordance therewith.

2. Position, Duties and Responsibilities; Location.

2.1 Position and Duties. Executive shall be employed as Executive Vice President
of Research and Development and Chief Medical Officer of the Company. Executive
shall have, subject to the general direction of the President and Chief
Executive Officer of the Company (the “CEO”), general overall authority and
responsibility for the day-to-day management of the research and development
functions of the Company. Executive shall also have such other duties, powers
and authority as are commensurate with his position as an executive vice
president of research and development or chief medical officer of a
biopharmaceutical company focused on researching, developing and commercializing
prescription pharmaceutical products, including such other duties and
responsibilities as are reasonably delegated to him from time to time by the
CEO. Executive shall report to the CEO.



--------------------------------------------------------------------------------

2.2 Exclusive Services and Efforts. Executive agrees to devote his efforts,
energies and skill to the discharge of the duties and responsibilities
attributable to his position and, except as set forth herein, agrees to devote
substantially all of his professional time and attention exclusively to the
business and affairs of the Company. It is expressly understood and agreed that,
during the Term, Executive will not be employed by, render services to, or
represent, any other person, firm or company engaged in a business of a similar
nature or in competition with the Company without the prior written consent of
the Company. Executive also agrees that he shall not take personal advantage of
any business opportunities which arise during his employment and which may
benefit the Company and are within the scope of the Company’s then business or
natural extension thereof without the consent of the Company, provided, that the
foregoing does not apply to future employment opportunities. Notwithstanding the
foregoing, Executive shall be entitled to (a) engage in service on the board of
directors of not-for-profit organizations, provided that he has received the
prior written approval of the Company’s Board of Directors (the “Board”),
(b) engage in other charitable activities and community affairs, and (c) manage
his personal and family investments and affairs, in each case to the extent such
activities do not, either individually or in the aggregate, materially interfere
with the performance of his duties and responsibilities to the Company.

2.3 Compliance with Company Policies. To the extent not inconsistent with the
terms and conditions of this Agreement and with due regard for his position,
Executive shall be subject to the bylaws, policies, practices, procedures and
rules of the Company, including those policies and procedures specified in the
Company’s Employee Handbook.

2.4 Location. Executive’s principal office, and principal place of employment,
shall be at the Company’s principal executive offices, which shall initially be
in Durham, North Carolina and are expected to move to Raleigh, North Carolina in
January 2011.

3. Compensation.

3.1 Base Salary. Commencing on the Effective Date and continuing through the
duration of the Term, the Company hereby agrees to pay to Executive an
annualized base salary of Three Hundred Ninety-Five Thousand Dollars ($395,000)
(the “Salary”) payable in equal installments on the Company’s
regularly-scheduled paydays as it is earned, subject to all applicable federal,
state and local income and employment taxes and other required or elected
withholdings and deductions. Executive’s Salary will be reviewed at least
annually by the compensation committee (the “Compensation Committee”) of the
Board, or the full Board, commencing in January 2011 and may be adjusted by the
Compensation Committee or the Board (in which case such new amount shall be the
“Salary” hereunder).

3.2 Cash Bonuses.

(a) Annual Cash Bonus. For each calendar year that ends during the Term,
Executive shall be eligible to receive an annual target cash bonus opportunity
of 50% of base salary. The annual cash bonus is awarded at the good faith
discretion of the Compensation

 

2



--------------------------------------------------------------------------------

Committee, based upon the Compensation Committee’s evaluation of the Company’s
performance and the Executive’s performance, in accordance with the terms and
conditions of the Company’s Executive Officer Annual Cash Bonus Plan and any
other applicable bonus plan in effect upon the Effective Date and during the
remainder of the Term. For 2010, Executive shall be guaranteed an annual cash
bonus (payable in 2011 in accordance with the Company’s Executive Officer Cash
Bonus Plan) equal to his target bonus pro rated to reflect the portion of the
year during which Executive was employed by the Company.

(b) Sign-On Bonus. Subject to the commencement of employment on the Effective
Date, the Company shall pay to Executive a lump sum cash bonus in the amount of
One Hundred Fifty Thousand Dollars ($150,000) (the “Sign-On Bonus”) within sixty
(60) days following the Effective Date.

3.3 Equity Compensation.

(a) Long Term Incentive Compensation. Executive will be eligible for grants of
long-term incentive and equity compensation awards at the same time as other
similarly situated executives of the Company in 2011 and thereafter during the
Term at the good faith discretion of the Compensation Committee, based upon the
Compensation Committee’s evaluation of his performance and peer company
compensation practices, in accordance with the terms and conditions of the
Company’s Amended and Restated Equity Compensation Grant Policy and any other
applicable policy in effect upon the Effective Date and during the remainder of
the Term.

(b) Sign-On Awards. On the Effective Date, the Company shall grant to Executive
an award of 150,000 Restricted Stock Units (the “Sign-On RSUs”) and options to
purchase 250,000 shares of Common Stock (the “Sign-On Options”). The Sign-On
RSUs will vest 25% on the first anniversary of the Effective Date and the
remainder shall then vest ratably on an annual basis over the next three years
on the respective anniversary dates of the Effective Date. The Sign-On Options
will vest 25% on the first anniversary of the Effective Date and the remainder
shall then vest ratably over the next three years in thirty-six (36) monthly
installments after the first anniversary of the Effective Date until fully
vested.

4. Employee Benefits.

4.1 Participation in Benefit Plans. During the Term, Executive shall be entitled
to participate in such health, group insurance, welfare, pension, and other
employee benefit plans, programs and arrangements as are made generally
available from time to time to senior executives of the Company (which shall
include health, life insurance and disability plans), such participation in each
case to be on terms and conditions no less favorable to Executive than to other
senior executives of the Company generally.

4.2 Vacations; Other. During the Term, Executive shall be entitled to
participate in other benefits made available generally to other senior
executives of the Company, such participation to be at levels, and on terms and
conditions, that are commensurate with his

 

3



--------------------------------------------------------------------------------

position and responsibilities at the Company and that are no less favorable than
those applying generally to other senior executives at similar levels of the
Company. In addition, Executive shall be entitled to twenty (20) days paid
vacation per calendar year (which, if not used, may be carried over from year to
year). Executive shall also be entitled to participate in the Company’s
Executive Change in Control Severance Benefit Plan as, and to the extent, in
effect from time to time.

4.3 Reimbursement of Expenses. The Company shall reimburse Executive for all
reasonable business and travel expenses, incurred in the performance of his job
duties and the promotion of the Company’s business, promptly upon presentation
of appropriate supporting documentation and otherwise in accordance with the
expense reimbursement policy of the Company.

4.4 Relocation Expenses. Relocation expenses will be reimbursed up to $250,000
in accordance with the Company’s standard policies. In the event Executive’s
employment with the Company terminates for Cause or without Good Reason within
twelve (12) months of the Effective Date, Executive shall repay to the Company
all amounts previously paid to Executive in connection with the Sign-On Bonus
and any and all relocation expenses. In the event Executive’s employment with
the Company terminates for Cause or without Good Reason after the twelfth
(12th) month from the Effective Date but prior to the end of the twenty-fourth
(24th) month from the Effective Date, Executive shall repay to the Company fifty
percent (50%) of the Sign-On Bonus and fifty percent (50%) of any and all
relocation expenses previously paid.

5. Termination.

5.1 General. The Company may terminate Executive’s employment for any reason or
no reason, and Executive may terminate his employment for any reason or no
reason, in either case subject only to the terms of this Agreement. For purposes
of this Agreement, the following terms have the following meanings:

(a) “Accrued Obligations” shall mean: (i) Executive’s earned but unpaid Salary
through the Termination Date (as hereinafter defined); (ii) payment of any
annual, long-term, or other incentive award with respect to which all required
performance periods have been completed and all required performance and service
conditions have been satisfied on or before the Termination Date; (iii) payment
in respect of accrued but unused vacation days in accordance with the Company’s
vacation policies; and (iv) any unpaid expense or other reimbursement due
pursuant to Sections 4.2 or 4.3 hereof or otherwise.

(b) “Cause” shall mean (i) the deliberate and continued failure by Executive to
devote substantially all of his business time and best efforts to the
performance of Executive’s duties after a demand for substantial performance is
delivered to Executive by the Board which specifically identifies the manner in
which Executive has not substantially performed such duties; (ii) the engaging
by Executive in gross misconduct which is injurious to the Company, monetarily
or otherwise, including but not limited to, fraud or embezzlement by

 

4



--------------------------------------------------------------------------------

Executive; or (iii) Executive’s conviction (or entering into a plea bargain
admitting guilt) of any felony.

(c) “Company Arrangement” shall mean any plan, program, agreement, corporate
governance document or arrangement of the Company.

(d) “Disability” shall mean total and permanent disability as defined in the
Company’s long-term disability plan.

(e) “Good Reason” shall mean the occurrence of any one of the following events
without either (x) Executive’s express prior written consent or (y) full cure
within thirty (30) days after Executive gives written notice to the Company:
(i) a reduction, other than a temporary one, in Executive’s authority, duties,
responsibilities, or reporting lines; (ii) a reduction by the Company in
Executive’s Salary, except for (A) across-the-board salary reductions similarly
affecting all salaried employees of the Company or (B) across-the-board salary
reductions similarly affecting all senior executive officers of the Company;
(iii) the relocation of Executive’s principal office, or principal place of
employment, to a location more than fifty (50) miles from Durham, North
Carolina; or (iv) any other action or inaction that constitutes a material
breach of this Agreement, provided however, that no event shall constitute
grounds for a Good Reason termination unless Executive terminates his employment
within one year after such event occurs.

(f) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, trust, estate, board, committee, agency, body,
employee benefit plan, or other person or entity.

(g) “Pro-Rata Annual Cash Bonus” shall mean an amount equal to (i) the annual
cash bonus that Executive would have been entitled to receive for the calendar
year during which his employment hereunder terminated if his employment
hereunder had continued (such amount to be determined with any subjective or
personal performance goals rated at no less than target), multiplied by
(ii) a fraction, the numerator of which is the number of days he was employed
hereunder during such year and the denominator of which is the number of days in
such year.

(h) “Termination Date” shall mean the date on which Executive’s employment
hereunder terminates in accordance with this Agreement (which, in the case of a
notice of non-renewal of the Term in accordance with Section 1 hereof, shall
mean the date on which the Term expires).

(i) “Vested Options” shall mean all outstanding vested stock options held by
Executive on the Termination Date.

5.2 Termination by the Company without Cause or by Executive for Good Reason. In
the event that Executive’s employment is terminated by the Company without Cause

 

5



--------------------------------------------------------------------------------

or by Executive for Good Reason, the Term shall expire on the Termination Date
and Executive shall be entitled to:

(a) a cash amount, payable in equal installments in accordance with the
Company’s regular payroll policies following his Termination Date, in an amount
equal to the sum of (i) his Salary as in effect immediately prior to the
Termination Date and (ii) a Pro-Rata Annual Cash Bonus;

(b) the post-termination exercise period for all Vested Options shall be
extended to the earlier of (i) the first anniversary of the Termination Date,
and (ii) the date of expiration of the respective option. Except as specifically
provided for in this Agreement, all other terms of the Vested Options shall
remain unchanged. All outstanding stock options granted to Executive prior to
the Termination Date that are not Vested Options shall be terminated as of the
Termination Date;

(c) continued health benefits under the Consolidated Budget Reconciliation Act
of 1984, as amended, subsidized at active employee rates for a period of one
year from the first day of the month following the Executive’s Termination Date;

(d) outplacement services for a period of twelve (12) months following the
Termination Date; and

(e) the Accrued Obligations.

5.3 Death and Disability. Executive’s employment shall terminate in the event of
his death, and either Executive or the Company may terminate Executive’s
employment in the event of his Disability (provided that no termination of
Executive’s employment hereunder for Disability shall be effective unless the
party terminating Executive’s employment first gives at least fifteen (15) days’
written notice of such termination to the other party). In the event that
Executive’s employment hereunder is terminated due to his death or Disability,
the Term shall expire on the Termination Date and he and/or his estate or
beneficiaries (as the case may be) shall be entitled to (a) a single sum cash
amount, payable on the 60th day following the Termination Date, in an amount
equal to a Pro-Rata Annual Cash Bonus, (b) the benefits described in
Section 5.2(b) and (c) the Accrued Obligations.

5.4 Termination by the Company for Cause or by Executive Without Good Reason. In
the event that Executive’s employment hereunder is terminated by Executive
without Good Reason or by the Company for Cause, the Term shall expire as of the
Termination Date and Executive shall only be entitled to the Accrued
Obligations.

5.5 Expiration of the Term. Executive or the Company may elect not to renew or
extend the Term in accordance with Section 1 above, in which case the
Termination Date shall be the date the Term expires. In the event of such a
termination, Executive shall only be entitled to the Accrued Obligations.

 

6



--------------------------------------------------------------------------------

5.6 Termination Due to Change in Control. Executive will be eligible for
compensation in accordance with the terms and conditions of the Company’s
Executive Change in Control Severance Benefit Plan, as in effect from time to
time.

5.7 Release. Executive’s entitlement to the payments described in this Section 5
is expressly contingent upon Executive first providing the Company with a signed
mutual release in substantially the form attached hereto as Exhibit A
(the “Release”) and not revoking such release for a period of seven days after
its execution or thereafter and is also contingent upon Executive’s continued
compliance with the Non-Compete Agreement (defined in Section 7 below). In order
to be effective, such Release must be (a) delivered by Executive to the Company
no later than forty-five (45) days following the Termination Date and
(b) counter-signed and returned by the Company to Executive within ten (10) days
following the Company’s receipt thereof; provided, however, that if Executive
delivers the Release to the Company on a timely basis and the Company does not
return a counter-signed Release during the applicable time period allowed, such
Release of Executive shall be null and void and the payments hereunder shall
cease to be contingent on the Release and this Section 5.7.

6. Other Tax Matters.

6.1 The Company shall withhold all applicable federal, state and local taxes,
workers’ compensation contributions and other amounts as may be required by law
with respect to compensation payable to Executive pursuant to this Agreement.

6.2 Notwithstanding anything herein to the contrary, this Agreement is intended
to be interpreted and applied so that the payment of the benefits set forth
herein shall either be exempt from the requirements of Section 409A of the Code
(“Section 409A”) or shall comply with the requirements of such provision.
Notwithstanding any provision of this Agreement to the contrary, if Executive is
a “specified employee” (within the meaning of Section 409A), any payments or
arrangements due upon a termination of Executive’s employment under any
arrangement that constitutes a “nonqualified deferral of compensation” (within
the meaning of Section 409A) and which do not otherwise qualify under the
exemptions under Treas. Regs. Section 1.409A-1 (including without limitation,
the short-term deferral exemption or the permitted payments under Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided on the
earlier of (i) the date which is six months after Executive’s “separation from
service” (as such term is defined in Section 409A and the regulations and other
published guidance thereunder) for any reason other than death, and
(ii) the date of Executive’s death.

6.3 After any Termination Date, Executive shall have no duties or
responsibilities that are inconsistent with having a “separation from service”
(within the meaning of Section 409A) as of the Termination Date and,
notwithstanding anything in the Agreement to the contrary, distributions upon
termination of employment of nonqualified deferred compensation may only be made
upon a “separation from service” (as determined under Section

 

7



--------------------------------------------------------------------------------

409A) and such date shall be the Termination Date for purposes of this
Agreement. Each payment under this Agreement or otherwise shall be treated as a
separate payment for purposes of Section 409A. In no event may Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement which constitutes a “nonqualified deferral of compensation”
(within the meaning of Section 409A) and to the extent an amount is payable
within a time period, the time during which such amount is paid shall be in the
discretion of the Company.

6.4 Any amounts otherwise payable to Executive following a termination of
employment that are not so paid by reason of this Section 6 shall be paid as
soon as practicable following, and in any event within thirty (30) days
following, the date that is six (6) months after Executive’s separation from
service (or, if earlier, the date of Executive’s death) together with interest
on the delayed payment at the Company’s cost of borrowing. All reimbursements
and in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A.

6.5 To the extent that any reimbursements pursuant to Section 4 or otherwise are
taxable to Executive, any reimbursement payment due to Executive pursuant to
such Section shall be paid to Executive on or before the last day of Executive’s
taxable year following the taxable year in which the related expense was
incurred. The reimbursements pursuant to Section 4 or otherwise are not subject
to liquidation or exchange for another benefit and the amount of such
reimbursements that Executive receives in one taxable year shall not affect the
amount of such reimbursements that Executive receives in any other taxable year.

7. Confidentiality, Invention Assignment and Non-Competition Agreement.
Executive agrees to be bound by the terms of the Employee Confidentiality,
Invention Assignment and Non-Compete Agreement, a copy of which is attached
hereto as Exhibit B and incorporated herein by reference (the “Non-Compete
Agreement”). Except as expressly set forth in this Agreement and the Non-Compete
Agreement, Executive shall be subject to no contractual or similar restrictions
on his right to terminate his employment hereunder or on his activities after
the Termination Date.

8. Non-Disparagement. During and after the Term, Executive and the Company agree
not to make any statement that criticizes, ridicules, disparages, or is
otherwise derogatory of the other; provided, however, that nothing in this
Agreement shall restrict either party from making truthful statements (a) when
required by law, subpoena, court order or the like; (b) when requested by a
governmental, regulatory, or similar body or entity; (c) in confidence to a
professional advisor for the purpose of securing professional advice; (d) in the
course of performing his or its duties during the Term; (e) from rebutting any
statement made or written about him or it; or (f) from making normal competitive
statements about the Company’s business or products.

 

8



--------------------------------------------------------------------------------

9. Notices. Except as otherwise specifically provided herein, any notice,
consent, demand or other communication to be given under or in connection with
this Agreement shall be in writing and shall be deemed duly given when delivered
personally, when transmitted by facsimile transmission, one (1) day after being
deposited with Federal Express or other nationally recognized overnight delivery
service or three (3) days after being mailed by first class mail, charges or
postage prepaid, properly addressed, if to the Company, at its principal office,
and, if to Executive, at his address provided by separate notice to the Company.
Either party may change such address from time to time by notice to the other.

10. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of North Carolina,
exclusive of any choice of law rules.

11. Arbitration; Legal Fees.

11.1 Any dispute or controversy arising under or in connection with this
Agreement (except with respect to injunctive relief under Section 10 of the
Non-Compete Agreement) shall be settled exclusively by arbitration in North
Carolina, in accordance with the rules of the American Arbitration Association
for employment disputes as then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

11.2 In the event of any material contest or dispute relating to this Agreement
or the termination of Executive’s employment hereunder, each of the parties
shall bear its own costs and expenses, except that the Company agrees to
promptly reimburse Executive for his costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by Executive in connection with such
contest or dispute in the event Executive prevails, as determined by the
arbitrator if in arbitration, by the court if pursuant to Section 9 of the
Non-Compete Agreement, or as a separate arbitration if otherwise. The amount
shall be paid within thirty (30) days of the award of the arbitration or court,
which shall also specify the amount due.

12. Amendments; Waivers. This Agreement may not be modified or amended or
terminated except by an instrument in writing, signed by Executive and a
duly-authorized officer of the Company (other than Executive). By an instrument
in writing similarly executed, either party may waive compliance by the other
party with any provision of this Agreement that such other party was or is
obligated to comply with or perform; provided, however, that such waiver shall
not operate as a waiver of, or estoppel with respect to, any other or subsequent
failure. No failure to exercise and no delay in exercising any right, remedy, or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, or power hereunder preclude any other or
further exercise thereof or the exercise of any other right, remedy, or power
provided herein or by law or in equity. To be effective, any written waiver must
specifically refer to the condition(s) or provision(s) of this Agreement being
waived.

13. Inconsistencies. In the event of any inconsistency between any provision of
this Agreement and any provision of any Company arrangement, the provisions of
this Agreement

 

9



--------------------------------------------------------------------------------

shall control, unless Executive and the Company otherwise agree in a writing
that expressly refers to the provision of this Agreement that is being waived.

14. Assignment. Except as otherwise specifically provided herein, neither party
shall assign or transfer this Agreement nor any rights hereunder without the
consent of the other party, and any attempted or purported assignment without
such consent shall be void; provided, however, that any assignment or transfer
pursuant to a merger or consolidation, or the sale or liquidation of all or
substantially all of the business and assets of the Company shall be valid, so
long as the assignee or transferee (a) is the successor to all or substantially
all of the business and assets of the Company and (b) assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law. Executive’s consent shall not be required
for any such transaction. This Agreement shall otherwise bind and inure to the
benefit of the parties hereto and their respective successors, penalties,
assigns, heirs, legatees, devisees, executors, administrators and legal
representatives.

15. Voluntary Execution; Representations. Executive acknowledges that (a) he has
consulted with or has had the opportunity to consult with independent counsel of
his own choosing concerning this Agreement and has been advised to do so by the
Company and (b) he has read and understands this Agreement, is competent and of
sound mind to execute this Agreement, is fully aware of the legal effect of this
Agreement, and has entered into it freely based on his own judgment and without
duress. Executive represents and covenants that his employment hereunder and
compliance with the terms and conditions hereof will not conflict with or result
in the breach by him of any agreement to which he is a party or by which he may
be bound and in connection with his employment with the Company he will not
engage in any unauthorized use of any confidential or proprietary information he
may have obtained in connection with his employment with any other employer. The
Company represents and warrants that it is fully authorized, by any person or
body whose authorization is required, to enter into this Agreement and to
perform its obligations under it.

16. Headings. The headings of the Sections and sub-sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

17. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit hereunder following
Executive’s death by giving written notice thereof. In the event of Executive’s
death or a judicial determination of his incompetence, references in this
Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.

18. Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the parties shall survive any termination
of Executive’s employment.

 

10



--------------------------------------------------------------------------------

19. Severability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law but the invalidity or unenforceability of any
provision or portion of any provision of this Agreement in any jurisdiction
shall not affect the validity or enforceability of the remainder of this
Agreement in that jurisdiction or the validity or enforceability of this
Agreement, including that provision or portion of any provision, in any other
jurisdiction.

20. No Mitigation/No Offset. Executive shall be under no obligation to seek
other employment or to otherwise mitigate the obligations of the Company under
this Agreement, and there shall be no offset against amounts or benefits due to
Executive under this Agreement or otherwise on account of any claim (other than
any preexisting debts then due in accordance with their terms) the Company may
have against him or any remuneration or other benefit earned or received by
Executive after such termination.

21. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all such counterparts shall
together constitute one and the same instrument. Signatures delivered by
facsimile or e-mail (as a .pdf, .tif or similar un-editable attachment) shall be
effective for all purposes.

22. Entire Agreement. This Agreement, the Non-Compete Agreement and the
agreements described in the attached Exhibits contain the entire agreement of
the parties and supersedes all prior or contemporaneous negotiations,
correspondence, understandings and agreements between the parties, regarding the
subject matter of this Agreement.

[Signature Page to Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by or on behalf of the
parties hereto as of the date first above written.

 

INSPIRE PHARMACEUTICALS, INC.: By:  

/s/ Adrian Adams

Name:   Mr. Adrian Adams Title:   President & CEO EXECUTIVE:

/s/ Charles Johnson

Name:   Charles Johnson

 

12



--------------------------------------------------------------------------------

Exhibit A

FORM OF GENERAL RELEASE OF ALL CLAIMS

THIS GENERAL RELEASE OF ALL CLAIMS (this “General Release”), dated as of
[                        ], is made by and between [            ]
(the “Executive”) and Inspire Pharmaceuticals, Inc. (the “Company”).

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated as of [            ], 2010 (the “Employment Agreement”);

WHEREAS, Executive’s employment with the Company has been terminated and
Executive is entitled to receive severance and other benefits, as set forth in
Section 5 of the Employment Agreement subject to the execution of this General
Release;

WHEREAS, in consideration for Executive’s signing of this General Release, the
Company will provide Executive with such severance and benefits pursuant to the
Employment Agreement; and

WHEREAS, except as otherwise expressly set forth herein, the parties hereto
intend that this General Release shall effect a full satisfaction and release of
the obligations described herein owed to Executive by the Company and to the
Company by Executive.

NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby covenant and agree as follows:

1. Executive, for himself, Executive’s spouse, heirs, administrators, children,
representatives, executors, successors, assigns, and all other individuals and
entities claiming through Executive, if any (collectively, the “Executive
Releasers”), does hereby release, waive, and forever discharge the Company and
each of its respective agents, subsidiaries, parents, affiliates, related
organizations, employees, officers, directors, attorneys, successors, and
assigns in their capacities as such (collectively, the “Employer Releasees”)
from, and does fully waive any obligations of Employer Releasees to Executive
Releasers for, any and all liability, actions, charges, causes of action,
demands, damages, or claims for relief, remuneration, sums of money, accounts or
expenses (including attorneys’ fees and costs) of any kind whatsoever, whether
known or unknown or contingent or absolute, which heretofore has been or which
hereafter may be suffered or sustained, directly or indirectly, by Executive
Releasers in consequence of, arising out of, or in any way relating to:
(a) Executive’s employment with the Company; (b) the termination of Executive’s
employment with the Company; (c) the Employment Agreement; or (d) any events
occurring on or prior to the date of this General Release. The foregoing release
and discharge, waiver and covenant not to sue includes, but is not limited to,
all waivable claims and any obligations or causes of action arising from such
claims, under common law including wrongful or retaliatory discharge, breach of
contract (including but not limited to any claims under the Employment Agreement
other than claims for unpaid severance

 

13



--------------------------------------------------------------------------------

benefits, bonus or Base Salary earned thereunder) and any action arising in tort
including libel, slander, defamation or intentional infliction of emotional
distress, and claims under any federal, state or local statute including the Age
Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1866 and 1871 (42 U.S.C. § 1981), the National
Labor Relations Act, the Fair Labor Standards Act, the Employee Retirement
Income Security Act, the Americans with Disabilities Act of 1990, the
Rehabilitation Act of 1973, or the discrimination or employment laws of any
state or municipality, and/or any claims under any express or implied contract
which Executive Releasers may claim existed with Employer Releasees. This also
includes a release of any claims for wrongful discharge and all claims for
alleged physical or personal injury, emotional distress relating to or arising
out of Executive’s employment with the Company or any of its subsidiaries or
affiliates or the termination of that employment; and any claims under the WARN
Act or any similar law, which requires, among other things, that advance notice
be given of certain work force reductions. Notwithstanding anything contained in
this Section 1 above to the contrary, nothing contained herein shall constitute
a release by any Executive Releaser of any of his, her or its rights or remedies
available to him, her or it, at law or in equity, related to, on account of, in
connection with or in any way pertaining to the enforcement of: (i) any rights
to the receipt of employee benefits which vested on or prior to the date of this
General Release; (ii) the right to receive severance and other benefits under
the Employment Agreement; (iii) the right to continuation coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act; (iv) any rights of Executive
under the Employment Agreement with respect to (A) the gross-up protections set
forth in Section 7 of the Employment Agreement, and (B) any equity rights; or
(v) this General Release or any of its terms or conditions.

2. Excluded from this General Release and waiver are any claims which cannot be
waived by applicable law, including but not limited to the right to participate
in an investigation conducted by certain government agencies. Executive does,
however, waive Executive’s right to any monetary recovery should any government
agency (such as the Equal Employment Opportunity Commission) pursue any claims
on Executive’s behalf. Executive represents and warrants that Executive has not
filed any complaint, charge, or lawsuit against the Employer Releasees with any
government agency or any court.

3. Executive agrees never to seek personal recovery from any Employer Releasee
in any forum for any claim covered by the above waiver and release language,
except that Executive may bring a claim under the ADEA to challenge this General
Release. If Executive violates this General Release by suing an Employer
Releasee (excluding any claim by Executive under the ADEA or as otherwise set
forth in Section 1 hereof), then Executive shall be liable to the Employer
Releasee so sued for such Employer Releasee’s reasonable attorneys’ fees and
other litigation costs incurred in defending against such a suit. Nothing in
this General Release is intended to reflect any party’s belief that Executive’s
waiver of claims under ADEA is invalid or unenforceable, it being the intent of
the parties that such claims are waived.

4. Each party agrees that neither this General Release, nor the furnishing of
the consideration for this General Release, shall be deemed or construed at any
time to be an admission by any party of any improper or unlawful conduct.

5. Each party acknowledges and recites that he or it has:

 

14



--------------------------------------------------------------------------------

(a) executed this General Release knowingly and voluntarily;

(b) had a reasonable opportunity to consider this General Release;

(c) read and understands this General Release in its entirety;

(d) been advised and directed orally and in writing (and this subparagraph (d)
constitutes such written direction) to seek legal counsel and any other advice
such party wishes with respect to the terms of this General Release before
executing it; and

(e) relied solely on such party’s own judgment, belief and knowledge, and such
advice as such party may have received from such party’s legal counsel.

6. Section 11 of the Employment Agreement, which shall survive the expiration of
the Employment Agreement for this purpose, shall apply to any dispute with
regard to this release.

7. Executive acknowledges and agrees that (a) his execution of this General
Release has not been forced by any employee or agent of the Company, and
Executive has had an opportunity to negotiate the terms of this General Release
and (b) he has been offered twenty-one (21) calendar days after receipt of this
General Release to consider its terms before executing it.1 Executive shall have
seven (7) calendar days from the date he executes this General Release to revoke
his or her waiver of any ADEA claims by providing written notice of the
revocation to the Company, as provided in Section 11 of the Employment
Agreement.

8. Capitalized terms used but not defined in this General Release have the
meanings ascribed to such terms in the Employment Agreement.

9. This General Release may be executed by the parties in one or more
counterparts, each of which shall be an original and all of which shall together
constitute one and the same instrument. Each counterpart may be delivered by
facsimile transmission or e-mail (as a .pdf, .tif or similar un-editable
attachment), which transmission shall be deemed delivery of an originally
executed counterpart hereof.

 

1

In the event the Company determines that Employee’s termination constitutes “an
exit incentive or other employment termination program offered to a group or
class of employees” under the ADEA, the Company will provide Employee with:
(1) forty-five (45) days to consider the General Release; and (2) the disclosure
schedules required for an effective release under the ADEA.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this General Release as of
the day and year first above written.

 

INSPIRE PHARMACEUTICALS, INC.: By:  

 

Name:   Title:   EXECUTIVE:

 

Name:  

 

16



--------------------------------------------------------------------------------

Exhibit B

EMPLOYEE CONFIDENTIALITY, INVENTION ASSIGNMENT

AND NON-COMPETE AGREEMENT

THIS EMPLOYEE CONFIDENTIALITY, INVENTION ASSIGNMENT AND NON-COMPETE AGREEMENT
(“Agreement”) is made as of the date set forth on the signature page below
between Inspire Pharmaceuticals, Inc. (“Inspire”), and Charles Johnson
(“Employee”).

In consideration of Employee’s employment or continued employment by Inspire,
with the intention that this Agreement shall apply to the entire period of
Employee’s employment with Inspire (including the period prior to the date of
this Agreement), Employee hereby agrees as follows:

23. CONFIDENTIAL INFORMATION DEFINED. “Confidential Information” means trade
secrets, proprietary information and materials, and confidential knowledge and
information which includes, but is not limited to, matters of a technical nature
(such as discoveries, ideas, concepts, designs, drawings, specifications,
techniques, models, diagrams, test data, scientific methods and know-how, and
materials such as reagents, substances, chemical compounds, subcellular
constituents, cell or cell lines, organisms and progeny, and mutants,
derivatives or replications derived from or relating to any of the foregoing
materials), and matters of a business nature (such as the identity of customers
and prospective customers, the nature of work being done for or discussed with
customers or prospective customers, suppliers, marketing techniques and
materials, marketing and development plans, pricing or pricing policies,
financial information, plans for further development, and any other information
of a similar nature not available to the public).

“Confidential Information” shall not include information that: (a) was in
Employee’s possession or in the public domain before receipt from the Company,
as evidenced by the then existing publication or other public dissemination of
such information in written or other documentary form; (b) becomes available to
the public through no fault of Employee; (c) is received in good faith by
Employee from a third party who is known to the Employee to be not subject to an
obligation of confidentiality to the Company or any other party; or (d) is
required by a judicial or administrative authority or court having competent
jurisdiction to be disclosed by Employee, provided that Employee shall promptly
notify the Company and not attempt to prevent the Company from opposing or
limiting such order.

24. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION OF INSPIRE. Employee acknowledges
that, during the period of Employee’s employment with Inspire, Employee has had
or will have access to Confidential Information of Inspire. Therefore, Employee
agrees that both during and after the period of Employee’s employment with
Inspire, Employee shall not, without the prior written approval of Inspire,
directly or indirectly (a) reveal, report, publish, disclose or transfer any
Confidential Information of Inspire to any person or entity, or (b) use any
Confidential Information of Inspire for any purpose or for the benefit of any
person or entity, except in the good faith performance of Employee’s work for
Inspire.

 

17



--------------------------------------------------------------------------------

25. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION OF OTHERS. Employee acknowledges
that, during the period of Employee’s employment with Inspire, Employee may have
had or will have access to Confidential Information of third parties who have
given Inspire the right to use such Confidential Information, subject to a
non-disclosure agreement between Inspire and such third party. Therefore,
Employee agrees that both during and after the period of Employee’s employment
with Inspire, Employee shall not, without the prior written approval of Inspire,
directly or indirectly (a) reveal, report, publish, disclose or transfer any
Confidential Information of such third parties to any person or entity, or
(b) use any Confidential Information of such third parties for any purpose or
for the benefit of any person or entity, except in the good faith performance of
Employee’s work for Inspire or to comply with an order from any court of
competent jurisdiction.

26. PROPERTY OF INSPIRE. Employee acknowledges and agrees that all Confidential
Information of Inspire and all reports, drawings, blueprints, materials, data,
code, notes and other documents and records (other than Employee’s personal
address book), whether printed, typed, handwritten, videotaped, transmitted or
transcribed on data files or on any other type of media, and whether or not
labeled or identified as confidential or proprietary, made or compiled by
Employee, or made available to Employee, during the period of Employee’s
employment with Inspire (including the period prior to the date of this
Agreement) concerning Inspire’s Confidential Information are and shall remain
Inspire’s property and shall be delivered to Inspire within five (5) business
days after the termination of such employment with Inspire or at any earlier
time on request of Inspire. Employee shall not retain copies of such
Confidential Information, documents and records.

27. PROPRIETARY NOTICES. Employee shall not, and shall not permit any other
person to, remove any proprietary or other legends or restrictive notices
contained in or included in any Confidential Information.

28. INVENTIONS.

28.1 Employee shall promptly, from time to time, fully inform and disclose to
Inspire in writing all inventions, copyrightable material, designs, improvements
and discoveries of any kind which Employee now has made, conceived or developed
(including prior to the date of this Agreement), or which Employee may later
make, conceive or develop, during the period of Employee’s employment with
Inspire, which pertain to or relate to Inspire’s business or any of the work or
businesses carried on by Inspire (“Inventions”). This covenant applies to all
such Inventions, whether or not they are eligible for patent, copyright,
trademark, trade secret or other legal protection; and whether or not they are
conceived and/or developed by Employee alone or with others; and whether or not
they are conceived and/or developed during regular working hours; and whether or
not they are conceived and/or developed at Inspire’s facility or not.

28.2 Inventions shall not include any inventions made, conceived or developed by
Employee prior to Employee’s employment with Inspire, a complete list of which
is set forth on Schedule A attached.

28.3 All Inventions shall be the sole and exclusive property of Inspire, and
shall be deemed part of the Confidential Information of Inspire for purposes of
this Agreement, whether

 

18



--------------------------------------------------------------------------------

or not fixed in a tangible medium of expression. Employee hereby assigns all
Employee’s rights in all Inventions and in all related patents, copyrights and
trademarks, trade secrets and other proprietary rights therein to Inspire.
Without limiting the foregoing, Employee agrees that any copyrightable material
shall be deemed to be “works made for hire” and that Inspire shall be deemed the
author of such works under the United States Copyright Act, provided that in the
event and to the extent such works are determined not to constitute “works made
for hire”, Employee hereby irrevocably assigns and transfers to Inspire all
right, title and interest in such works.

28.4 Employee shall assist and cooperate with Inspire, both during and after the
period of Employee’s employment with Inspire, at Inspire’s sole expense, to
allow Inspire to obtain, maintain and enforce patent, copyright, trademark,
trade secret and other legal protection for the Inventions. Employee shall sign
such truthful documents, and do such things necessary, to obtain such protection
and to vest Inspire with full and exclusive title in all Inventions against
infringement by others. Employee hereby appoints the Secretary of Inspire as
Employee’s attorney-in-fact to execute any truthful documents on Employee’s
behalf for this purpose.

28.5 Employee shall not be entitled to any additional compensation for any and
all Inventions made during the period of Employee’s employment with Inspire.

29. COVENANT NOT TO COMPETE. If Employee is, at any time during Employee’s
period of employment with Inspire, employed in the discovery or development
areas of the Company in a non-clerical position, or as a director level or
higher level senior manager of the Company, then this Section 7 shall apply.
Employee and Inspire agree that the services rendered by the Employee are unique
and irreplaceable, and that competitive use and knowledge of any Confidential
Information would substantially and irreparably injure Inspire’s business,
prospects and good will. Employee and Inspire also agree that Inspire’s business
is global in nature due to the type of products and/or services being provided.
Therefore, Employee agrees that during the period of Employee’s employment with
Inspire and for a period of one (1) year thereafter, Employee shall not,
directly or indirectly, through any other person, firm, corporation or other
entity (whether as an officer, director, employee, partner, consultant, holder
of equity or debt investment, lender or in any other manner or capacity):

29.1 Research, develop, sell, market, offer to sell products and/or services
anywhere in the world that have the same or similar technological approach or
technology platform (e.g., same receptors (such as P2Y), same or similar
mechanism of action (such as mucociliary clearance)) or have the same or similar
indication as those being researched, developed, offered, sold, marketed or
offered by Inspire during the period of Employee’s employment with Inspire and
on the date of the termination of Employee’s employment with Inspire for any
reason;

29.2 solicit, induce, encourage or attempt to induce or encourage any employee
or consultant of Inspire to terminate his or her employment or consulting
relationship with Inspire, or to breach any other obligation to Inspire (other
than advertising not specifically targeted at the Company’s employees and
serving as a reference upon request), however, notwithstanding the foregoing,
Employee may engage in the activities described in this Section 7(b) with
respect to one executive who worked with Employee in the past and joined the
Company without it violating this provision; and

 

19



--------------------------------------------------------------------------------

29.3 interfere with, disrupt, alter or attempt to disrupt or alter the
relationship, contractual or otherwise, between Inspire and any consultant,
contractor, customer, potential customer, or supplier of Inspire.

Employee acknowledges that the foregoing geographic, activity and time
limitations contained in this Section 7 are reasonable and properly required for
the adequate protection of Inspire’s business. In the event that any such
geographic, activity or time limitation is deemed to be unreasonable by a court,
Employee shall submit to the reduction of either said activity or time
limitation to such activity or period as the court shall deem reasonable. In the
event that Employee is in violation of the aforementioned restrictive covenants,
then the time limitation thereof shall be extended for a period of time equal to
the pendency of such proceedings, including appeals.

30. DISCLOSURE OF THIS AGREEMENT. Employee hereby authorizes Inspire to notify
others, including but not limited to customers of Inspire and any of Employee’s
future employers, of the terms of this Agreement and Employee’s responsibilities
under this Agreement.

31. SPECIFIC PERFORMANCE. Employee acknowledges that money damages alone would
not adequately compensate Inspire in the event of a breach or threatened breach
by Employee of this Agreement, and that, in addition to all other remedies
available to Inspire at law or in equity, Inspire shall be entitled to
injunctive relief for the enforcement of its rights and to an accounting of
profits made during the period of such breach.

32. NO RIGHTS GRANTED. Employee understands that nothing in this Agreement shall
be deemed to constitute, by implication or otherwise, the grant by Inspire to
the employee of any license or other right under any patent, patent application
or other intellectual property right or interest belonging to Inspire.

33. SEVERABILITY.

33.1 Each of the covenants provided in this Agreement are separate and
independent covenants. If any provision of this Agreement shall be determined to
be invalid or unenforceable, the remainder of this Agreement shall not be
affected thereby and any such invalid or unenforceable provision shall be
reformed so as to be valid and enforceable to the fullest extent permitted by
law.

33.2 It is not a defense to the enforcement of any provision of this Agreement
that Inspire has breached or failed to perform any obligation or covenant
hereunder or under any other agreement or understanding between Employee and
Inspire.

34. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina without regard to
conflict of law rules. All suits and claims shall be made only in state or
federal courts located in North Carolina.

35. SUPERSEDES OTHER AGREEMENTS. This Agreement contains the entire agreement of
the parties with respect to subject matter hereof and supersedes all previous
agreements and understandings between the parties with respect to its subject
matter.

 

20



--------------------------------------------------------------------------------

36. AMENDMENTS. This Agreement may not be changed, modified, released,
discharged, abandoned or otherwise terminated in whole or in part except by an
instrument in writing, agreed to and signed by the Employee and a duly
authorized officer of Inspire.

37. ACKNOWLEDGEMENTS. THE EMPLOYEE ACKNOWLEDGES THAT (i) THE EMPLOYEE HAS READ
AND FULLY UNDERSTANDS THIS AGREEMENT; (ii) THE EMPLOYEE HAS BEEN GIVEN THE
OPPORTUNITY TO ASK QUESTIONS; (iii) THE EMPLOYEE HAS RECEIVED A COPY OF THIS
AGREEMENT, THE ORIGINAL OF WHICH WILL BE RETAINED IN THE EMPLOYEE’S PERSONNEL
FILE; AND (iv) THE EMPLOYEE’S OBLIGATIONS UNDER THIS AGREEMENT SURVIVE THE
TERMINATION OF THE EMPLOYEE’S EMPLOYMENT WITH INSPIRE FOR ANY REASON.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.

 

INSPIRE PHARMACEUTICALS, INC.

4222 Emperor Boulevard

Durham, North Carolina 27703

By:  

 

  (Print Name)  

 

  (Signature Here) Date:  

 

EMPLOYEE: Charles Johnson  

 

  (Signature Here) Date:  

 

 

21